department of the treasury int ernal revenue service washington d c cc tege eoeg et2 eedwards spr-111801-00 date o f f i c e o f c h i e f c o u n s e l number release date uil memorandum for robert westhoven from jerry e holmes branch chief et2 cc te_ge eoeg subject elected appointed officials key state this is in answer to your inquiry about the employment classification of certain elected and or appointed officials of state our view is that when the common-law rules are applied to each case elected officials are going to be employees for reasons discussed below appointed officials may be either employees or independent contractors to make the determination it is necessary to consider the statutes or ordinances that create the position and delineate the duties of the official sec_3401 of the internal_revenue_code the code provides that for purposes of this chapter the term employee includes an officer employee or elected official of a state or any political_subdivision thereof the chapter referred to is chapter collection of income_tax at source on wages in other words sec_3401 applies only for income_tax_withholding purposes for purposes of taxes under the spr-111801-00 federal_insurance_contributions_act fica employee status is determined under the common_law code sec_3121 for fica purposes an individual is an employee if under the common_law rules applicable in determining the employer-employee relationship the individual has the status of an employee code sec_3121 generally this relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished but also as to the details and means by which the result is accomplished in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so sec_31_3121_d_-1 employment_tax regulations existence of an employer-employee or independent_contractor relationship is a question of fact in applying the common-law rules the irs considers whether the service_recipient has behavioral and financial control_over the worker and evaluates the relationship between the parties including how they view their relationship behavioral controls are evidenced by facts which indicate whether the service_recipient has a right to direct or control how the worker performs the tasks for which he or she is hired facts which illustrate the right to control how a worker performs a task include the provision of training or instruction financial controls are evidenced by facts which indicate whether the service_recipient has a right to direct or control the financial aspects of the worker’s activities these include significant investment unreimbursed expenses making services available to the relevant market the method of payment and the opportunity for profit or loss sec_1402 of the code pertaining to the self-employment contributions act seca provides that the term trade_or_business when used with reference to self-employment_income or net_earnings_from_self-employment shall not include the performance of functions of public_office other than those of fee-based public officials not covered under an agreement under sec_218 of the social_security act sec_1_1402_c_-2 of the income_tax regulations provides that the term public_office includes any elective or appointive office of a state or political_subdivision thereof these provisions do not state that every public official is an employee they leave open the possibility that there may occasionally be non-employee public officials these individuals are not carrying_on_a_trade_or_business for seca purposes and consequently they will not be subject_to seca_tax on their compensation as public officials since they are not employees they will not be subject_to fica tax spr-111801-00 the relationship of the parties is generally evidenced by examining the parties’ agreements and actions with respect to each other paying close attention to those facts which show not only how they perceive their own relationship but also how they represent their relationship to others facts which illustrate how the parties perceive their relationship include the intent of the parties as expressed in written contracts the provision of or lack of employee_benefits the right of the parties to terminate the relationship the permanency of the relationship and whether the services performed are part of the service recipient’s regular business activities the fact that an individual is employed part-time or works for more than one municipality is not indicative of independent_contractor status a part-time worker may be an employee under the common-law rules the code does not define the term public official but sec_1_1402_c_-2 of the regulations gives the following examples the president the vice president a governor a mayor the secretary of state a member of congress a state representative a county commissioner a judge a justice of the peace a county or city attorney a marshal a sheriff a constable a registrar of deeds or a notary public there is however a body of case law defining the term public official in buckley v valeo u s the supreme court stated that anyone who exercises significant authority pursuant to the laws of the united_states is an officer the term officers embraces all appointed officials exercising responsibility under the public laws of the nation u s pincite officers perform a significant governmental duty exercised pursuant to a public law u s pincite officers administer and enforce the public law 424_us_139 more specifically addressing the definition of officer is 269_us_514 where the supreme court considered whether consulting engineers hired by states municipalities or water supply and sewage districts were independent contractors or officers and employees of a state an office is a public station conferred by the appointment of a government the term embraces the idea of tenure duration emolument and duties fixed by law where an office is created the law usually fixes its incidents including its term its duties and its compensation u s pincite citations omitted the independent_contractor has liberty of action which excludes control or the right to control characteristic of the employer-employee relationship u s pincite in 138_f2d_1006 6th cir the sixth circuit following metcalf eddy established the following standards to define the term public_office it must be created by the constitution or the legislature or by a municipality or other body with authority conferred by the legislature there must be a delegation of a portion of the sovereign powers of government to be exercised for the benefit of the public the powers conferred and the duties to be discharged must spr-111801-00 be defined either directly or indirectly by the legislature or through legislative authority the duties must be performed independently and without control of a superior power other than the law the office must have some permanency and continuity and the officer must take an official oath in summary an official is an agent and employee of the state with the power to act on behalf of the state the duties of the office and frequently its compensation are defined by statute an official acts with a certain amount of independence under the law but many officials are also responsible to other officials as specified in statutes or ordinances an elected official is responsible to the public and the public or a superior official usually has the power to remove him an appointed official is also usually under the supervision and authority of another official or body a public official does not have the freedom from supervision characteristic of an independent_contractor these facts are all indicative of employee status some appointed officials however are given sufficient independence that they are not employees under the common_law revrul_61_113 1961_1_cb_400 deals with individuals who serve as members of a hearing board_of an air pollution control district who are appointed by the county board_of supervisors take an oath of office hold public hearings and submit their decisions to the county they are not under the control and direction of the county board_of supervisors or any other body their compensation is based on the number of hearings they attend their services constitute the performance of the functions of a public_office and do not constitute a trade_or_business for purposes of code sec_1402 it is becoming increasingly common for governments to contract out some traditional governmental functions generally the functions contracted out will not involve exercise of the police or taxing powers of government and there will be a statutorily created authority which has the responsibility of making final decisions the practice of contracting out nevertheless creates ambiguous situations and hybrid entities which are difficult to classify question is a property assessor an employee or an independent_contractor an assessor establishes or estimates the value of real_property for purposes of property taxes state statute defines municipal official as any elected or appointed member of a municipal government including assessors state statutes require municipalities to spr-111801-00 elect or appoint assessors and provide for penalties for a municipal official who neglects or refuses to perform a duty_of office or commits a civil violation state statutes allow various methods of choosing assessors the legislative body of a town may decide whether to appoint a single assessor or to elect a board_of assessors the municipal officers of one or more towns may enact an ordinance providing for a single joint assessor to be appointed when the town has not elected a full board_of assessors the selectmen serve as assessors and if a selectman resigns the position of assessor a new assessor may be appointed a municipality may also appoint a board_of assessment review the statute provides for officials to be sworn in the statute provides that the town may fix the compensation of assessors or if no compensation is fixed provides that a daily fee be paid state statutes further provide that a municipality may employ a part-time non- certified assessor or a full-time assessor who must have state certification a municipality may also contract with a firm or organization that provides assessing services in such a case the professional assessor firm will submit assessments to the board_of assessors or selectmen standards for assessing firms are provided by state law the statute provides for the development of guidelines for professional assessing firms including development of a model contract for contracting out this function it also requires the state tax assessor to provide technical assistance to municipalities at their request in evaluating and selecting professional assessing firms the supreme court of state considered the appeal of a taxpayer disputing the amount of a property_tax assessment the court stated that local assessors are public officers though they may not have special training or assessment skills on the other hand local assessors may contract with professional appraisers who may be expected to use more sophisticated methods local assessors however are required to be informed about professional methods and to use their own knowledge to check the accuracy of professional appraisers’ recommendations in other words elected or spr-111801-00 appointed assessors or boards of assessors are public officials who must ultimately use their own judgment in evaluating the recommendations of independent professional appraisers whom they hire these independent professional appraisers are independent contractors state statute establishes assessing standards for municipalities state provides training to assessors and provides certification it publishes a list of certified assessors and assessing firms it establishes guidelines for professional assessing firms and publishes an assessment manual identifying accepted and preferred methods of assessing property anaylsis under the common-law rules these statutory provisions establish the degree of control sufficient to create an employer-employee relationship they establish duties provide for training establish standards and provide sanctions for failure to perform the duties of the office they provide for methods of compensation they define the assessor as a public official public officials are required to take an oath of office assessors act as employees and agents to exercise the taxing power of the state therefore assessors and members of boards of assessment whether elected or appointed are employees appraising firms are independent contractors question are animal control officers employees or independent contractors you have stated that animal control officers may be elected or appointed and that often they work for more than one municipality state statute as stated above defines municipal official as any elected or appointed member of a municipal government under state statutes animal control officers are required to be appointed by each municipality to enforce various sections of the state statutes dealing with animal control they are required to attend training and must be state certified they not only control animals running at large but have the responsibility of enforcing laws for the control of rabid animals and civil and criminal statutes against abuse of animalsdollar_figure they are empowered to serve warrants to demand spr-111801-00 that animals be licensed and to enter upon property to take possession of ill-treated animals with a court order state statutes establish that remuneration for animal control officers is determined by municipal officers state statutes establish penalties for official refusal and neglect of duty and establish an animal welfare board one of whose duties is to enforce the penalties analysis and conclusion we conclude that animal control officers are employees state statutes define animal control officers as officers required to be appointed by municipalities they define the duties of the office in considerable detail and establish penalties for neglect of duty animal control officers are under the control of the officers of their municipalities and the state animal welfare board the state requires animal control officers to be trained and certified training and certification are indicia of control animal control officers’ duties are not confined to picking up stray animals but also include enforcing civil and criminal statutes in other words animal control officers are authorized and trained to exercise the police powers of the state as such they are officers and employees not independent contractors question are road commissioners employees or independent contractors the office of road commissioner is statutorily mandated but there are many variations in practice state statute provides three options for selection of a road commissioner a town can have one or more elected road commissioners it can authorize the selectmen to appoint and control a road commissioner or it can allow the board_of selectmen to serve as a board_of road commissioners an appointed road commissioner may be disciplined and terminated for cause after notice and a hearing by the selectmen in a town manager form of government the manager typically either serves as or oversees the road commissioner an elected road commissioner cannot be disciplined or removed from office by the selectmen the spr-111801-00 voters may recall an elected road commissioner if the town has a charter or ordinance permitting itdollar_figure road commissioners’ duties are supervisory in nature they are responsible for inspecting roads and having snow and obstructions removed they are required to account for their expenditures and keep records of permits granted for excavation etc they must inspect work to determine if it is properly done the road commissioner’s compensation is determined by the municipality in some cities the road commissioner is paid a yearly salary to act as supervisor of the roads and to oversee the road work done by contractors in towns where the road commissioner uses the town’s equipment he is treated as an employee in some towns the commissioner receives an hourly wage for minor road maintenance and takes bids for major projects in smaller towns the road commissioner may receive yearly compensation in a lump sum for instance the commissioner may be a contractor who owns road equipment and is paid as an independent_contractor for doing road workdollar_figure in such cases the commissioner in the role of contractor might have workers that he treats as employees the contracting entity may also be incorporated analysis and conclusion road commissioners are officials and employees the job of road commissioner is defined by state statute as a required public_office the commissioner must take an oath and is responsible either to the selectmen who can dismiss him or to the electorate state statute provides specific_penalties for neglect of road commissioners’ duties as well as the general penalties for neglect of duties these facts provide sufficient evidence of the right to control to create an employer-employee relationship it appears that many if not most road commissioners are treated as employees a question arises when a road commissioner is also treated as an independent_contractor for doing work on the roads especially when he also supplies equipment and has employees in his role as contractor courts recognize that an individual can function in more than one capacity for instance an individual can be the secretary of a corporation and its lawyer as in 57_f3d_752 9th cir spr-111801-00 the irs takes the position that an individual can serve in two capacities provided that the two capacities are not interrelated in revrul_58_505 1958_2_cb_728 the officers of an insurance_company performed administrative duties for the company and also sold insurance policies under a standard independent_contractor agreement the irs held that they worked in two distinct capacities employee and independent_contractor the ruling states that if the two services are interrelated the officers do not act in two separate capacities if however the services in the two capacities are separate and distinct then the status of each type of service must be considered separately this means that there is no interrelation either as to duties or remuneration in the two capacities how can a road commissioner function in two capacities when his official duties require him to supervise and evaluate the work which he does as an independent_contractor according to revrul_58_505 both the duties and the remuneration must be separate and distinct in this case the remuneration is separate but the duties overlap in such a way that we conclude they are interrelated therefore the road commissioner is an employee with respect to his duties as contractor essentially he will always be subject_to the control of either the selectmen or the electorate for the work he undertakes on the roads spr-111801-00 spr-111801-00
